Citation Nr: 0206189	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-03057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from August 1949 to 
December 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 RO 
decision which denied an application to reopen a claim for 
service connection for a low back disorder.  An August 2000 
Board decision denied the application to reopen the claim. 

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the VA 
Secretary filed a motion with the Court, requesting that the 
Board decision be vacated and the case remanded for 
consideration of the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By a May 2001 order, the 
Court granted the motion, and the case was subsequently 
returned to the Board.  By an October 2001 letter, the Board 
gave the veteran an opportunity to submit additional evidence 
and argument.  No additional evidence was submitted, and 
additional written argument was submitted by the veteran's 
representative in April 2002.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to reopen and substantiate a previously denied 
claim for service connection for a low back disorder, and the 
evidence on this issue has been developed to the extent 
required. 

2.  In a July 1998 decision, the Board denied an application 
to reopen a claim for service connection for a low back 
disorder.  Additional evidence submitted since the July 1998 
Board decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  With respect to the veteran's application to reopen a 
claim for service connection for a low back disorder, the VA 
has complied with the notice and duty to assist requirements 
of the VCAA and related VA regulation.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The veteran has not submitted new and material evidence 
since the final July 1998 Board decision, and thus his claim 
for service connection for a low back disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from August 1949 to 
December 1952.  His service medical records from 1949 to 1952 
are negative for any complaints, findings, or diagnosis of a 
back disorder.  His December 1952 discharge examination 
revealed he had a normal spine.

In December 1952, the veteran filed a claim of service 
connection for a back disorder.  He stated he strained his 
back in January 1952 during a lifting accident.  He stated he 
was treated for back problems in February 1952.

The RO, in February 1953, denied service connection for a 
back disorder.  The veteran was given notice of the adverse 
determination that same month, but did not appeal the 
decision.

The RO received the veteran's application to reopen the claim 
of service connection for a back disorder in August 1994.  He 
stated he injured his back in approximately March 1952.

In September 1994, the RO received statements from the 
veteran's family members to the effect that the veteran had 
back problems.  They stated the veteran had back problems 
since his discharge from service in 1952 and that he 
continued to have problems to date.

The RO denied the application to reopen the claim of service 
connection for a back disorder in October 1994.  The veteran 
appealed the adverse decision to the Board.

In October 1994, the veteran stated he injured his back in 
service while lifting a crate with another person.  He stated 
the person dropped their end which caused an injury to his 
back.  He reported he was taken to the clinic and given pain 
medicine and was given light duty for two weeks.

The veteran, in December 1994, submitted recent written 
statements from past co-workers.  They reported working with 
the veteran at various times, to include shortly after his 
service discharge, and said they had noticed he had trouble 
with his back.  A statement from the veteran's ex-wife was to 
the effect that he did not have back problems before going 
into service but had back problems upon his discharge from 
service.

During a May 1995 RO hearing, the veteran testified he 
injured his back in service while he and another person were 
lifting a crate.  He stated the other person dropped the end 
he was holding which caused him to injure his back.  He 
stated he was treated in service and that he also received 
treatment after service.  He related he had had back pain 
since the service injury.  At the hearing, he submitted a 
recent statement from his brother to the effect that he lived 
with the veteran after he was discharged from service, and 
the veteran would often tell him that his back hurt and that 
he hurt it while lifting a crate.

In June 1995, the RO received medical reports from the 1970s 
to the 1990s.  These show that in October 1975 the veteran 
was treated for musculoskeletal pain.  From June 1986 to July 
1986, he received physical therapy due to low back pain and 
muscle spasms.  In August 1986, he was treated for back pain, 
and X-ray studies and a CT scan of the lumbar spine revealed 
degenerative disc disease and osteoarthritis.  In June 1995, 
the veteran was diagnosed as having degenerative disc disease 
with questionable nerve root entrapment.

In a June 1995 letter, Thomas P. Davis, M.D. stated he 
treated the veteran on and off since 1974, primarily for 
elevated blood pressure.  He noted, however, that in August 
1986 the veteran was seen for complaints referable to the low 
back.  The doctor stated the veteran reported he "had injured 
his back in the military service 9 years prior to 1986 and 
thought his trouble might stem from that injury which it 
quite well could have."  He indicated the veteran should have 
an MRI to see if his disc disease had worsened.

The above summarized evidence was on file at the time of a 
July 1998 Board decision which denied the veteran's 
application to reopen the claim of service connection for a 
low back disorder.  The Board determined that new and 
material evidence to reopen the claim of service connection 
for a back disorder had not been submitted.

In September 1998, the veteran requested his claim of service 
connection for a low back disorder be reopened.  In support 
of his claim, he submitted an August 1998 statement from a 
Curtis Newton who related that he served with the veteran and 
was present when the veteran injured his back while moving a 
crate in service, resulting in the veteran being given 
medication and ten days of limited duty.

The RO, in November 1998, denied the veteran's request to 
reopen the claim of service connection for a low back 
disorder.  

The veteran testified at an RO hearing in May 1999.  The 
testimony was essentially a reiteration of testimony given in 
1995.  He stated he injured his back in service in January 
1952 while lifting a crate with another individual.  He said 
the individual dropped his end and caused him to injure his 
back.  He stated he received treatment in service and that he 
also received treatment following service beginning in 
approximately July 1953.  He stated he continued to have 
problems with his back and was treated from the 1950s to the 
present.

In October 1999, the RO received private outpatient treatment 
records dated from 1994 to 1998 which show treatment for 
various conditions.  These records show the veteran received 
treatment for back pain in 1997 and was diagnosed as having 
arthritis of the lumbosacral spine and lumbar strain.  The RO 
also attempted to obtain records of earlier private treatment 
claimed by the veteran, but doctors indicated they had no 
such records.

II.  Analysis

A.  VCAA

The March 2001 motion by the VA Secretary, and the May 2001 
Court order granting such motion, direct that the Board 
address whether there has been compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), with respect to the veteran's 
application to reopen his previously denied claim for service 
connection for a low back condition.

The VCAA was enacted in November 2000.  Recent cases from the 
U.S. Court of Appeals for the Federal Circuit indicate that 
when VA action (including RO and Board action) on a claim was 
completed prior to enactment of the VCAA, and an appeal is 
taken to the Court, the Court should not retroactively apply 
the notice and duty to assist provisions of the VCAA.  See 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 2002).  
In August 2000, the Board denied the application to reopen 
the claim.  As such Board decision was prior to the enactment 
of the VCAA, it seems (from the recent Federal Circuit cases) 
that the notice and duty to assist provisions of the VCAA 
would not apply to appellate proceedings in the Court.  In 
any event, the August 2000 Board decision is now vacated, and 
the Board must address whether there has been compliance with 
the notice and duty to assist provisions of the VCAA.

In brief, the VCAA, and a companion VA regulation, provide 
that the VA shall notify a claimant of the evidence necessary 
to substantiate a claim, and the VA has a duty to assist in 
developing evidence pertinent to a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The early case law from the Court, following 
enactment of the VCAA, including near the time of the 
Secretary's motion/Court order in the present appeal, was 
that cases involving almost any VA claim had to be remanded 
to determine the applicability of the VCAA.  See, e.g., 
Holliday v. Principi, 14 Vet.App. 280 (2001).  However, the 
case law has evolved, and the Court has more recently 
recognized that the VCAA does not apply and remands are not 
required in a number of situations, such as when a case turns 
on the law rather than the evidence, or when the record shows 
the evidence has already been fully developed and that there 
is no reasonable possibility that further development would 
aid in substantiating a claim.  See, e.g., Wensch v. 
Principi, 15 Vet.App. 362 (2001).

As to the VA's duty to notify, the file shows that through 
correspondence, rating decisions, the statement of the case, 
and supplemental statement of the case, the RO has informed 
the veteran and his representative of the evidence necessary 
to reopen and substantiate the previously denied claim for 
service connection for a low back disorder.  The veteran's 
representative also is versed in the law and presumably has 
actual knowledge of this.  The Board perceives no 
deficiencies in the notice requirements of the VCAA and 
related regulation.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)).

As to the duty to assist, the veteran and his representative 
have been given opportunities to submit any other evidence, 
most recently after the case was returned to the Board by the 
Court.  The VCAA itself indicates there is no duty on the 
part of the VA to assist a veteran as to an application to 
reopen a previously denied claim until new and material 
evidence is presented (i.e., until the claim has been 
reopened by new and material evidence).  See 38 U.S.C.A. 
§ 5103A(f).  However, even before the VCAA, case law 
indicated that the VA should provide some assistance in 
obtaining records which might be new and material evidence to 
reopen a claim.  See, e.g., Ivey v. Derwinski, 2 Vet.App. 320 
(1992).  New 38 C.F.R. § 3.159(c) provides that, in an 
application to reopen a previously denied claim, the VA will 
assist the applicant in obtaining relevant identified VA and 
non-VA records; however, this new regulation provision only 
applies to claims to reopen received by the VA on and after 
August 29, 2001, and is not applicable to the present appeal.  
66 Fed. Reg. 45,620, 45,630.  Even assuming this new 
provision is applicable to the present appeal, or that there 
was a pre-VCAA duty to assist in obtaining records in an 
application to reopen a previously denied claim, the file 
shows the RO fully assisted the veteran in obtaining 
identified records that still exist.  The veteran has not 
identified additional existing records which, if obtained, 
would constitute new and material evidence to reopen a claim.  

Prior to the VCAA, as well as since its enactment, there is 
no VA duty to assist by providing a VA medical examination or 
opinion in an application to reopen a claim with new and 
material evidence.  In fact, any requirement of providing a 
VA medical examination/opinion before a claim is reopened 
would make the concept of finality of decisions largely 
meaningless.  New 38 C.F.R. § 3.159(c)(4)(iii) indicates that 
the VA will not provide a VA medical examination/opinion 
until a claim has been reopened by new and material evidence.  
New 38 C.F.R. § 3.159(c)(4)(iii) only applies to requests to 
reopen filed on or after August 29, 2001 (66 Fed. Reg. 
45,620, 45,631), yet prior law also did not require a VA 
medical examination/opinion in applications to reopen. 

In sum, the veteran and his representative have been notified 
of the evidence necessary to reopen and substantiate the 
previously denied claim for service connection for a low back 
condition, and all VA development of evidence which is 
required has already been accomplished.  The Board finds that 
the notice and duty to assist provisions of the VCAA, and 
related VA regulation, have been satisfied with respect to 
the issue on appeal.

B.  Application to reopen claim for service connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including arthritis, 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

An application to reopen a claim for service connection for a 
low back disorder was denied by the Board in July 1998.  The 
July 1998 Board decision is final, with the exception that 
the claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104.  The question 
now is whether new and material evidence has been presented, 
since the 1998 Board decision, which would permit the 
reopening of the claim.  Manio v. Derwinski, 1 Vet.App. 140 
(1991); Evans v. Brown, 9 Vet.App. 273 (1996).  During the 
time applicable to this case, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" was 
recently revised, but the latest definition only applies to 
applications to reopen previously denied claims which are 
received by the VA on and after August 29, 2001, and thus the 
latest definition does not apply to the present case.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).]

Evidence on file at the time of the 1998 Board decision 
includes the veteran's service medical records from 1949 to 
1952, lay statement from family and friends, statements and 
hearing testimony from the veteran, and medical reports from 
1975 to 1995.  The veteran's service medical records are 
negative for any complaints, findings, or diagnosis of a back 
disorder.  Lay statements of record are to the effect that 
the veteran had problems with his back after being discharged 
from service and that he did not have problems with his back 
prior to entering service.  Statements from the veteran and 
hearing testimony are to the effect that he injured his back 
in service while he and another person were lifting a crate, 
and he related that since the injury he continued to have 
problems with his back.  Medical reports show that in 1975 
the veteran was treated for musculoskeletal pain, and from 
1986 to 1995 he was treated for a low back condition 
including arthritis and degenerative disc disease.

Evidence submitted since the 1998 Board decision includes a 
1998 statement from a fellow serviceman, outpatient treatment 
reports from 1994-1998, and the veteran's testimony at a 1999 
RO hearing.  The statement from a fellow serviceman, to the 
effect that he witnessed the veteran injure his back in 
service, is essentially the same as the veteran's earlier 
account.  Even if this is considered new evidence, it is not 
material evidence as, by itself or in connection with 
evidence previously considered, it is not so significant that 
it must be considered in order to decide the merits of the 
claim.  38 C.F.R. § 3.156.  The statement of the fellow 
serviceman does not tend to show that the veteran's reported 
service injury is related to his current degenerative disc 
disease or arthritis of the lumbar spine.  Moreover, being a 
layman, the fellow serviceman has no competence to give an 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The additional recent 
medical records (continuing to show a post-service low back 
condition), as well as the recent hearing testimony from the 
veteran (pertaining to his theory of the condition being 
related to an injury in service), are cumulative or redundant 
of evidence previously considered.  As a result, the evidence 
cannot be considered to be new.  38 C.F.R. § 3.156; Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a low back disability.  Thus, the 
July 1998 Board decision remains final.


ORDER

The application to reopen a claim for service connection for 
a low back disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

